 In the Matter' of NORTHWESTERN AERONAUTICAL CORPORATIONandUNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT,WORKERS OF AMERICA, LOCAL 722, C. I. O,Case No. R-5154.-Decided. May 4, 1943Doherty, Rumble, Butler, Sulli^van,& Mitchell,of St. Paul, Minn.;byMessrs. J. C. FooteandR. J. Leonord,for the Company.Messrs. Douglas Hall, James E. KirbyandCarl L. Hallquist, ofMinneapolis, Minn., for the U.A. W.-C. I. O.Messrs.William. D., GeinnandWilliam F. Wright,of St. Piiul,Minn., for the A. F. of L. and' constituent unions.Mr. J. H. Bakken,of Minneapolis; Minn., for" the District Council,Mr. IV. T. Lee per,of Minneapolis, Minn., for the I. B. E. W.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF-ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Automobile, Air-'craft and Agricultural Implement Workers of America, Local 722,C. I. O.,' herein called the U.' A. W.-C. 1.-0., alleging that a questionaffecting commerce had arisen concerning `the representation of t6'employees of Northwestern, Aeronautical Corporation,- Minneapolis,Minnesota, herein called the Company; the National Labor RelationsBoard provided for an, appropriate `hearing upon due .notice 'beforeHarry Brownstein, Trial' Examiner. 'Said hearing,was held at Min-'neapolis,Minnesota; on April' 8, l943. "The' Company, the U. A. W.-C. I. 0., the American 'Federation of Labor, herein ' called theA. F. of L.,1 the Twin City Carpenteirs''District Council (A. F. L.),herein called the District Council, and the International BrotherhoodofElectrical'Workers (A. F. L.),- herein called the I. B. E. W:; 'appeared, participated, and were afforded full opportunity to be1The A. F.,,of L. represented;itself, the.International Association of, Machinists, the,District Counciland its constituent unions, and the I.,B.,E,W.,at the hearing.49 N. L. R. B., No. 57.432 NORTHWE'STERN' AE'RON'AUTICALCORPORATION--433evidence bearing on- the issues.The Trial Examiner's' rulings, made,,at the hearing are free from prejudicial error-and are hereby affirmed..Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.THE -BUSINESS OF THE COMPANY.Northwestern Aeronautical Corporation, a Minnesota corporation,'has its office and principal place of business-at Wold-ChamberlainField,Minneapolis,Minnesota.The Companyfor the United States Army Air Force under primary contract.TheCompany purchases from a variety of sources throughout the UnitedStates the ' raw materials 'and semi-manufactured parts used by itssubcontractors in the manufacture of component parts, and such rawand finished materials as the Company uses itself, in its assemblingand finishing operations.Numerous subcontractors of the Companyhave'their places'of business and inanuf acturing -plants without theState 'of' Minnesota. - Title reside's in the United States Governmentthroughout the various manufacturing processes, whether accom-plished by the subcontractors or by the Company, and delivery to theUnited States Government is effected at the Company's plant afterthe completion of the assembly operations.The Company contendsthat because of these arrangements, with the United States Govern-ment it 'is not, engaged in interstate commerce within the meaningof the National. Labor Relations Act.However, in view of the fore-going, we find that the Company is engaged in commerce within themeaning of the Act.'II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workers,of America, Local,722, is a labor organization affiliated' with the Con-gress of Industrial Organizations, admitting to membership em-ployees of the Company.American Federation of Labor is a labor organization, admittingto membership employees of the Company..Twin City Carpenters' District Council is an organization com-__posed of various constituent local unions 'of the American' Federationof Labor, admitting to membership employees of 'the Company,:Il SeeMatter ofCertain-Teed Products CorporationandOrder of Railu ad Conductors,.48 N ; L R.B.,43; .MatterofUnitedStatesCartridgeCompanyandInternational ,Brotherhood of DlectracalWorkers,Local Union42 N. L,R.^B ,191, citingN. L.,R., Bv.Fainblatt,306 US. 601.-, 434DECISIONS OF NATIONAL LABOR RELAMONS BOARDInternational Brotherhood'of Electrical Workers is' d labor organi-zation affiliated with the,American Federation of Labor; adthittirig tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn or about February 20, 1943, theU. A. W.-C.I.O. informed theCompany by letter that it represented a majority of the Company's'production employees and requested a. conference for the purposesof collective bargaining.Afterrepeated attempts on,the part of the-U: A. W.-C.I.O., the Company failed to make available representa-tives for such a conference,and the petition herein was thereuponfiled.A statement of the Regional Director,introduced into evidence atthe hearing,,together with, a statement of the Trial Examiner madeat the hearing,indicate that theU. A. W.-C.I. O. represents a sub-stantial number of employees in the unit hereinafter found appro-priate.3We find that a question affecting commerce has arisen concerning,the ,representation of employees of the,Company,within the meaningof Section 9' (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe U: A. 'W.-C. I. O. claims as appropriate a bargaining unit'composed of the Company's production and maintenance employees.The Company contends that its operation s' are "so highl'y'integratedwith those of its two principal subcontractors that the unit shouldinclude their- two' plants with the Company's plant, thus constitutinga 3-plant unit.There is a further controversy as to the inclusionin the unit of two categories of employees discussed below.TheA. F. of L. is in accord with the U. A. W.-C. I. O.'s position through-out:Allparties areagreed on the exclusion of supervisory, employeeshaving the right to hire and discharge.The Company, as stated above, employsnumeroussubcontractorsto manufacture and process various parts which it assembles into thefinished glider.The two major contractors which the Company thusemploys are the Villaume Box & Lumber Company, St. Paul,'Minne-3The Regional Director reported that the U. A w-C I 0 submitted 367 designationsof which 321. all bearing apparently genuine original signatures,correspond with nameson the Company's pay rollof March 27', 1943, containing'628 namesThe Trial Examinerreported that the U.A.W-C. I.O. submitted an additional 27 designations of which' 19,all b'ear'ing apparently genuine'original -signatures,correspondwith'names on-tle'aforesaidpay, roll.The,Regional Director`reported that the A.''submi£ted`48''dd4lgnations of which'41 all bearing'apparently genuine original signatures correspond with names' on the above'company pay roll. , '`iI NORT'HWE'STERN AE-RO'NAUTICAL CORPORATION-435sota, herein called the Villaume Company,and the DePonti AviationCompany, Minneapolis,Minnesota,herein called the DePonti Com-pany.The DePonti Company's entire output,metal parts, is em-ployedin `6e Company'soperations.The Villaume Companymanufactures wood parts;.,approximately,80 percent of its entire out-put goes to the Company:The Company exercises control over theoperation of the minor contractors by means of expediters and in-spectors,but its relation to the Villaume and DePonti Companiesismuch closer.Prior to January 1,1943, when the Army changedfrom a system of remunerating the Company on a time basis to a'fixed price basis,the Companyhiredemployees for the Villaume apdDePonti Companies and there was some interchange of personnel.The Company continues to advise the Villaume and DePonti Com-panies on personnel problems, its control over the former being muchgreater than over the latter as a result of a contract, dated March 11,1943, permitting the Company to supervise all Villaume productionactivities.The Villaume and DePonti Companies,aswell as theother subcontractors,are separate corporate entities,and are located12 miles and 5 miles away, respectively,from the Company's plant.The Company compensates the Villaume and DePonti Companies forthe value of the operations they perform on a fixed price basis, thesame lnod'e of payment used by the Company to compensate most ofits other subcontractors.Although the Villaume and DePonti Com-panies' operations are closely connected with the Company's,suchintegration as exists differs in degree rather than in kind from theCompany's relation to the other subcontractors.The employees' ofthe Company can function effectively as a collective bargaining unit.It further appears that the Villaume Company has'been under con-tract for a number of years with the Mill and CabinetWorkers,A.' F. ofL.Accordingly,<i'efind that a unit limited to employeesof the Company is appropriate.Store clerks:Both the'-U.A. W.-C.1. 'O.' and the A.F. of L.desirethe inclusion of a group of store clerks whom the Company urgesshould be excluded.These store clerks consist of from 20 to 40 stockclerks who make np orders on requisition from either subcontractorsor production units,package them and deliver'them to the productionunits, when that is their destination,and about 60 stock distributorswho are responsible' for receiving material and sorting pit, among thevarious racks,bins'and storage compartments.A substantial portionof the duties of both categories of store clerks is manual and`theyalso do the clerical work involved.Theyare responsible to the man-ager of the"purchasing'department.These store`clerks are hourlypaid, as are the production,and maintenance employees,'whose generalworking conditions are the same, although the store clerks' wage511 647-43-vol 49-29 436DECISIONS OF NATIONAL LABOR RELATIONS' BOARDscale, is' generally lower.We -shall 'include the store clerks in the 'unit,'since their duties are closely connected with those of production.,Traveling inspectors:-The traveling inspectors, of whom there areabout 5, perform a major portion of their work outside the Company'splant.They travel among the various subcontractors of the Com-pany,,inspecting the .work, being performed for the Company.. TheU. A. W.-C. I. O. and.the-A.' F. of L. desire that they be excludedfrom the unit.The 50 regular inspectors remain on the Company'spremises and are under the supervision of the, chief, inspector, whilethe traveling inspectors are under the supervision of the purchasingdepartment.We shall exclude the traveling inspectors.We find that all production and maintenance employees employedat the Company's plant, Minneapolis, Minnesota, including leadmen(foremen 11) -and store clerks, but,excluding superintendents andmen, and all persons in asupervisory capacity -with the right to .hireor discharge or recommend-hire or discharge, time-study men, plant-protection employees, designing, production, estimating and planningengineers, drafting employees, office' and clerical employees, and travel-ing inspectors; constitute a unit appropriate for the purposes 'of col-lective bargaining within the meaning of Section 9- (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESJWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot 'among the em-ployees in the appropriate unit who are employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.,-I-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relation'sAct,, and pursuant to Article III, Section 9, of National Labor Rela-*Matter of Colonial Sugars Company,Gramercy RefineryandUnited Sugar WorkersLocal Industrial Union,affiliated with Congress of Industrial Organizations,39 N L R B417;Matter ofOhioFerro-Alloys CorporationandSteelWorkers Organizing Committee,Local 2626,C I0 , 41 N L R B 103;Matter of Houdaille-Hershey Corpoi aioonandUAW-CIO, Local 850, 43 N.LR B. 726'The U. A. W -C I. O.'s request to be designated on the ballot as "U A. W.-C I. 0.,Local 722" Is hereby granted.The A F.of L has requested that it be designated on the ballot as "A. F of L " and itstated that its constituent unions do not desire to appear on the ballot.Those constituentunions which also appeared in this proceeding,the District Council and the I. B Pl W,waived their claim to, appear on'the ballotAccordingly,the A. F._of L's request isgranted and it shall be designated as "A F. of L." on the ballot. NORTHWESTERN AERONAUTICAL CORPORATION437tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRE'C'TED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with NorthwesternAeronautical Corporation,Minneapolis,Minnesota, an election bysecret,ballot shall be conducted as early as possible, but not, later thanthirty (30,)' days from the date of this Direction, under the-directionand supervision of the Regional Director for the Eighteenth Region,acting in this matter' as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in ' Section IV,above, who were employed during the 'pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were -illthe armed forces of the United States who -present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause, to determine ' whether tliey desire to be representedby U. A. W.-C. I. 0., Local 722, or by the A. F. of L., for the purposesof collective bargaining,, or by neither.6